Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158670-1                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MERCANTILE BANK MORTGAGE                                                                            Richard H. Bernstein
  COMPANY, LLC,                                                                                       Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
                                                                                                                       Justices
           Appellee,
  v                                                                SC: 158670-1
                                                                   COA: 335600, 335715
                                                                   Wayne CC: 09-030278-CK
  NGPCP/BRYS CENTRE, LLC, and NGP
  CAPITAL PARTNERS, LLC,
            Defendants/Counterplaintiffs-
            Appellants,
  and
  FORD A. GRIFO, DANIEL J. NEMES, and
  MARK S. PROVENZANO,
            Defendants/Counterplaintiffs.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
         p0624
                                                                              Clerk